
	

113 HR 5047 IH: Continuing Care for Veterans Act of 2014
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5047
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Peters of Michigan introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To prohibit the Secretary of Veterans Affairs from altering available health care and wait times
			 for appointments for health care for certain veterans, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Continuing Care for Veterans Act of 2014.
		2.Prohibition on altering available health care and wait times for appointments for health care for
			 certain veteransThe Secretary of Veterans Affairs may not alter the hospital care, medical services, or other
			 health care available to a veteran who is enrolled in the patient
			 enrollment system of the Department of Veterans Affairs under section 1705
			 of title 38, United States Code, or the amount of time such veteran is
			 required to wait for an appointment for such care or services based solely
			 on the length of time since such veteran has last received such care or
			 services from the Department.
		
